UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DONNA WHITE, Case No. l:l7-cv-212
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
GE HEALTHCARE, INC. et al., ORDER
Defendants.

On October IS, 2018, the Court entered a Calendar Order establishing a discovery
deadline of March 7, 2019. (Doc. 41). On February 25, 2019, plaintiff propounded her First Set
of Interrogatories, Requests for Production of Documents, and Requests for Adrnission on
defendant (Doc. 49). Under the Court’s Standing Order on Civil Procedures:

The deadline for discovery will be set in the Calendar Order. Discovery requests
must be made at such time that responses thereto are due before the discovery
deadline. For example, if the time for response to a discovery request under the
appropriate rule is 30 days, the discovery request must be made at least 30 days
before the discovery deadline.
Defendant noted that plaintiff’ s late submission of her discovery requests violated the Court’s
Standing Order and objected to any extension of the discovery deadline

In view of plaintiffs pro se status and unfamiliarity with the rules, the Court granted
plaintiff a 30~day extension of the discovery deadline and ordered defendant to re-produce to
plaintiff the documents that were previously produced to plaintiff s former attorney. (Doc. 52).
The Court also ruled that defendant was not obligated to answer plaintiffs discovery requests,
including interrogatories, requests for admission, and requests for production of documents
(Id.). Plaintiff was advised that she could address any deficiencies in the discovery and whether

she is entitled to additional discovery at a scheduled follow-up status conference (Id.).

This matter is before the Court following a telephone status conference held on April 8,

2019. Defendant has provided plaintiff With all of the discovery materials previously provided to
her attorney. Defendant argues that most, if not alI, of plaintiff s interrogatories can be answered
by a review of the documents it has provided. At the conference, plaintiff was not able to
identify specific interrogatories that have not already been addressed by the production of
documents or shown good cause for requiring defendant to answer the belatedly propounded
interrogatories Nevertheless, in light of plaintiffs pro se status and over defendant’s objection,
the Court granted plaintiff an additional extension of time to identify specific interrogatories that
she believes are not addressed by the production of documents For the reasons stated on the
record at the status conference, the Court hereby ORDERS the following:

l. Plaintiff shall file a submission, in writing, identifying the specific interrogatories that
she believes Were not answered in the production of documents previously provided
by defendants and the factual basis for that belief Plaintiff shall file the submission
no later than April 29, 2019. Defendants shall file a response to plaintiff’s
submission by May 13, 2019. Plaintiff shall file a reply to the response by May 20,
2019. A Court Order on the remaining discovery issues Will follow.

2. Plaintiff shall have an additional thirty (30) days to depose the treating nephrologist
who she believes has relevant information to this matter. Plaintiff shall coordinate the
timing of the deposition With defense counsel’s schedulel

IT IS SO ORDERED.

Date: ‘/[ g[é? %LJ//¢ %V

Kareii L. Litko$itz
United States Magistrate Judge

 

' The Court notes that the additional deposition was granted over defendants’ objection

2

